In a proceeding pursuant to CPLR article 78, inter alia, to compel the respondent District Attorney to reinstate petitioner to his position as "Principal Assistant District Attorney”, petitioner appeals from a judgment of the Supreme Court, Suffolk County, entered February 6, 1976, which, after a hearing, dismissed the petition. Judgment affirmed, without costs or disbursements, on the opinion of Mr. Justice Tasker at Special Term. Martuscello, Acting P. J., Cohalan, Rabin and Mollen, JJ., concur.